DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filling date of the claimed invention.


Claim(s) 1 – 11 and 14 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2019/0020888, hereafter Liu).
As per claim 1, Liu discloses a method of decoding in a decoder a bitstream representing an image, where the bitstream comprises a plurality of blocks of residual samples, where a block of reconstructed image samples is obtained by adding a block of residual samples to a block of predictions, the predictions being formed by applying a selected prediction process to reference samples in the reconstructed image, the method comprising the steps of:
receiving the bitstream (¶ 39 and 40);
for each block (¶ 41);
forming predictions; and adding a respective prediction to each residual sample to form a reconstructed image sample; providing a reconstructed image from the reconstructed image samples; and outputting the reconstructed image (¶41 – 45);
wherein the step of forming predictions for a block comprises: determining reference samples for said block, applying a first directional or non-directional prediction mode to reference samples to form at least a first set of one or more predictions for said block; and  (¶ 41 - 45);
applying one or more subsequent, different, directional or non-directional prediction modes to the reference samples to form at least one subsequent set of one or more predictions for said block, where any subsequent directional prediction mode differs from any first directional prediction mode in the spatial direction of prediction (¶ 41 - 45); wherein the predictions formed for said block include the first set of one or more predictions and the one or more subsequent set of one or more predictions (¶ 49); and
wherein at least one of the following prediction parameters is inferred determined at the decoder for said block and is not explicitly signaled in the bitstream: a first non-directional prediction mode (¶ 41 - 45);
a direction of a first directional prediction mode; a subsequent non-directional prediction mode; a direction of a subsequent directional prediction mode; the location in the block of the first set of predictions (¶ 41 - 45); and
the location in the block of a subsequent set of predictions (¶ 41 - 45).
As per claim 2, Liu discloses the method of claim 1, wherein the bitstream comprises data relating to the prediction (¶ 57 and 58).
As per claim 3, Liu discloses the method of claim 1, wherein the bitstream comprises an indication of a final intra-prediction mode and/or the direction of a final directional prediction mode (¶ 57 and 58).
As per claim 4, Liu discloses the method of any preceding claim 1, wherein the subsequent non- directional prediction mode is a final non-directional prediction mode and/or wherein the direction of a subsequent directional prediction mode is the direction of a final directional prediction mode (¶ 57 and 58).
As per claim 5, Liu discloses the method of claim 1, wherein at least one of the prediction parameters is determined based upon a corresponding parameter within an adjacent block, preferably a final corresponding parameter used in the adjacent block (¶ 73).
As per claim 6, Liu discloses the method of any preceding claim 1, wherein at least one of the prediction parameters is determined by interpolating between one direction and/or prediction mode and another, different, direction and/or prediction mode (¶ 29).
As per claim 7, Liu discloses the method of any preceding claim 1, wherein at least one of the prediction parameters is determined by interpolating between the first direction and/or prediction mode and a final direction and/or prediction mode (¶ 29).
As per claim 8, Liu discloses the method of claim 6, wherein interpolating comprises interpolating linearly (¶ 29).
As per claim 9, Liu discloses the method of claim 1, wherein at least one of the prediction parameters is determined by obtaining a value from a look-up table (¶ 8).
As per claim 10, Liu discloses the method of claim 9, wherein the look-up table comprises an indication of a function used for interpolating between at least one of: any first non-directional prediction mode and any subsequent non-directional prediction mode; and/or the direction of any first 4Attorney Docket: 087805-9104-USO1 directional prediction mode and the direction of any subsequent directional prediction mode (¶ 29).
As per claim 11, Liu discloses the method of claim 1, wherein the bitstream defines a process to derive one or more subsequent directional or non-directional prediction modes given a different directional or non-directional prediction mode (¶ 59).
As per claim 14, Liu discloses the method of claim 1, wherein the bitstream comprises an indication of a change between any non-directional prediction mode and any directional prediction mode, preferably wherein the indication identifies a location at which the change occurs (¶ 58 and 59).
As per claim 15, Liu discloses the method of claim 1, wherein the first prediction mode is used to predict at least one row in the block and any subsequent prediction mode is used to predict at least one or more other rows in the block (¶ 29).
As per claim 16, Liu discloses the method of claim 1, wherein the first prediction mode is used to predict at least one column in the block and any subsequent prediction modes are used to predict at least one or more other columns in the block (¶ 29).
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jang et al (US 2021/0297677, hereafter Jang).
As per claim 12, Liu discloses the method of any preceding claim 1.
However, Liu does not explicitly teach wherein the bitstream comprises a delta related to the difference between the direction of any first directional prediction mode and the direction of any subsequent directional prediction mode.
In the same field of endeavor, Jang teaches wherein the bitstream comprises a delta related to the difference between the direction of any first directional prediction mode and the direction of any subsequent directional prediction mode (¶ 186).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Liu view of Jang.  The advantage is improved intra-prediction.
As per claim 13, Liu discloses the method of claim 1.
However, Liu does not explicitly teach wherein the bitstream comprises a delta related to the difference between at least one selected from the group consisting of the direction of any first non-directional prediction mode and the direction of any subsequent non-directional prediction mode; the direction of any first non- directional prediction mode and the direction of any subsequent directional prediction mode; and/or the direction of any first directional mode and the direction of any subsequent non-directional prediction mode.
In the same field of endeavor, Jang discloses wherein the bitstream comprises a delta related to the difference between at least one selected from the group consisting of the direction of any first non-directional prediction mode and the direction of any subsequent non-directional prediction mode; the direction of any first non- directional prediction mode and the direction of any subsequent directional prediction mode; and/or the direction of any first directional mode and the direction of any subsequent non-directional prediction mode (¶ 186).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Liu view of Jang.  The advantage is improved intra-prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487